Citation Nr: 1334973	
Decision Date: 10/31/13    Archive Date: 11/06/13

DOCKET NO.  06-36 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial compensable rating for a scar on the lower lip.

2.  Entitlement to an initial compensable rating for a scar on the right cheek at the eye.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from July 2001 to December 2004.

These matters came to the Board of Veterans' Appeals (Board) from June 2005 and May 2006 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a hearing before the RO in February 2007; the transcript is of record.

The issues on appeal were remanded by the Board in December 2008.

The issue of entitlement to an initial compensable rating for a scar on the right cheek at the eye is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any further action is required on his part.


FINDING OF FACT

The service-connected scar of the lower lip is not painful, tender, or unstable, does not cause limitation of motion, and does not have any characteristics of disfigurement.  



CONCLUSION OF LAW

The criteria for the assignment of a compensable disability rating for scar of the lower lip have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7800, 7803-7805 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  

In this case, VA satisfied its duties to the Veteran in VCAA letters issued in December 2005 and March 2006.  The letters predated the May 2006 rating decision establishing service connection for scar, lower lip.  See id.  The letters notified the Veteran of what information and evidence is needed to substantiate his underlying service connection claim, what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and the evidence necessary to support a disability rating and effective date.  Since the scar appellate issue (entitlement to assignment of a higher initial rating) is a downstream issue from that of service connection (for which the December 2005 VCAA letter was duly sent), another VCAA notice is not required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  The Court has also held that in a claim for an increased initial evaluation after the claim for service connection has been substantiated and allowed, as is the situation in this case, further notice is not required.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  In any event, additional notice was issued to the Veteran in September 2009.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board also finds that VA has complied with all assistance provisions of VCAA, to include substantial compliance with the December 2008 Board Remand pertaining to the lower lip scar issue.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  Indeed, that remand ordered a VA skin examination, which was performed in November 2012.  The examination report was responsive to the questions posed by the Board and was otherwise thorough and complete.  

Further regarding the duty to assist, the evidence of record contains the Veteran's service treatment records and post-service treatment records.  The record also includes VA examinations performed in June 2004, January 2006, and November 2012 with regard to his lower lip scar.  Collectively, the examination reports obtained are thorough and contain sufficient information to decide the issue on appeal.  

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the initial increased rating scar, lower lip, issue on appeal.  

Initial increased rating

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Service connection is in effect for scar, lower lip, rated noncompensably disabling.  

During the pendency of this appeal, the criteria for evaluating disabilities of the skin were revised, effective October 23, 2008.  The new rating criteria for evaluation of scars are applicable only to claims received by VA on or after October 23, 2008, absent specific request for consideration under the revised code.  See 73 Fed. Reg. 54708 (September 23, 2008).  The date of claim here was in April 2004 and review under the revised criteria has not been requested.  As a result, the regulations under 38 C.F.R. § 4.118 prior to October 23, 2008, are in effect.

The relevant rating criteria, the pre-amended Diagnostic Code 7800, provides a minimum 10 percent evaluation when there is disfigurement of the head, face, or neck with one characteristic of disfigurement.  A 30 percent rating is warranted when there is disfigurement with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or with two or three characteristics of disfigurement.  A 50 percent rating is warranted when there is disfigurement with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or with four or five characteristics of disfigurement.  A maximum 80 percent rating is warranted when there is disfigurement with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or with six or more characteristics of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2008). 

The eight characteristics of disfigurement, for purposes of evaluation under § 4.118, are:  (1) scar 5 or more inches (13 or more centimeters (cm.)) in length; (2) scar at least one-quarter inch (0.6 cm.) wide at widest part; (3) surface contour of scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo- or hyper-pigmented in an area exceeding 6 square inches (39 sq. cm.); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding 6 square inches (39 sq. cm.); (7) underlying soft tissue missing in an area exceeding 6 square inches (39 sq. cm.); and (8) skin indurated and inflexible in an area exceeding 6 square inches (39 sq. cm.).  Id. at Note (1).

Also of relevance, Diagnostic Code 7803 provides that a scar, superficial, unstable, warrants a 10 percent rating.  Note 1 states that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note 2 states that a superficial scar is one not associated with underlying soft tissue damage.  Id.

Diagnostic Code 7804 provides that a scar, superficial, painful on examination, warrants a 10 percent rating.  Note 1 states that a superficial scar is one not associated with underlying soft tissue damage.  Id.

Diagnostic Code 7805 provides that other scars are to be rated on limitation of function of affected part.  Id.  

A June 2004 VA examination reflects objective findings of a well-healed lip scar measuring 1.5 centimeters, on the left side of the lip, lower, well-healed, no keloid formation, and no pain or tenderness.  

A January 2006 VA dental and oral examination reflects objective findings of a scar, well-healed inside the vermilion border of the lower lip as a result of penetration of teeth #8 and 9 due to an in-service fall.  The examiner described the scar as a well-healed 1.5 centimeter scar inside the vermilion border of the lower lip.  The examiner stated that it was hard to see and it was well-healed.  There was no paresthesia.  The tissues were within normal limits, other than class I inclusion with cuspid protection on both sides.  

A November 2012 VA examination report reflects that during service the Veteran was working out in his room, felt dizzy, and had a syncopal event.  The Veteran was discovered by his roommate and brought to the emergency room for evaluation and treatment.  The Veteran sustained a laceration on the inner surface of the lower lip on the buccal surface.  The wound was repaired, however, the suture came out as soon as he left the emergency department.  The examiner indicated that the scar was not painful or unstable and was not due to burns.  The examiner indicated that the scar was 1 centimeter located on the inner surface of the lower lip on the buccal surface.  The length was 1 centimeter and the width at the widest part was .1 centimeter.  There was no elevation, depression, adherence to underlying tissue, or missing underlying soft tissue.  There was no abnormal pigmentation or texture.  There was no gross distortion or asymmetry of facial features or visible or palpable tissue loss.  The examiner indicated that there was no limitation of function.  There were no other pertinent physical findings, complications, conditions, signs and/or symptoms associated with the scar.  

Based upon review of the medical evidence, the Board finds that a compensable rating is not warranted for the Veteran's scar of the lower lip.  As detailed, the examination reports essentially reflect no residuals as a result of the scar.  It is not painful, tender, or unstable, and it does not result in limitation of motion of the affected part.  As detailed, none of the eight characteristics of disfigurement were shown.  Thus, a compensable rating is not warranted under the skin criteria.  

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board finds the severity of the Veteran's service-connected scar, lower lip, is fully contemplated by the rating criteria.  There is nothing exceptional about the Veteran's service-connected disability.  The degree of disability exhibited is contemplated by the rating schedule.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration.  38 C.F.R. § 4.16(b); Thun v. Peake, 22 Vet. App. 111 (2008).

The Veteran has not reported unemployability as a result of his scar, lower lip.  Likewise, the November 2012 VA examiner found that the Veteran's scar does not impact his ability to work.  Entitlement to a TDIU is not raised.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009); cf. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009)).  

In summary, for the reasons and bases expressed above, the Board has concluded that a compensable disability rating is not warranted for scar, lower lip.  Accordingly, the benefit sought on appeal is denied.


ORDER

Entitlement to an initial compensable rating for a scar on the lower lip is denied.



REMAND

Additional development is required with regard to the right cheek scar before the matter on appeal may be finally adjudicated.  In this regard, a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand orders of the Board were not complied with, the Board itself errs in failing to ensure compliance; in such situations the Board must again remand the case for compliance with the remand orders.

In December 2008, the lower lip and right cheek scar issues were remanded to afford the Veteran a VA examination.  The Veteran underwent a VA examination in November 2012; however, the right cheek scar was not addressed.  Thus, remand is necessary to schedule the Veteran for a VA examination to address the severity of the right cheek scar and the 8 characteristics of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2008).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the level of disfigurement of his service-connected scar of the right cheek at eye.  The examiner should specifically comment on each of the eight disfiguring factors under Diagnostic Code 7800 for the scar:

(1)  scar five or more inches in length; 

(2)  scar at least one-quarter inch wide at widest part; 

(3)  surface contour of scar elevated or depressed on palpation; 

(4)  scar adherent to underlying tissue; 

(5)  skin hypo-or hyper- pigmented in an area exceeding six square inches (39 sq. cm.); 

(6)  skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); 

(7)  underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); or

(8)  skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

The RO should provide a copy of Diagnostic Code 7800 (2008) to the examiner.  

2.  In the interest of avoiding future remand, the AMC/RO should then review the opinion and/or examination report to ensure that the above questions have been clearly answered.  If not, appropriate action should be taken to remedy any such deficiencies.

3.  After completion of the above, review the expanded record and readjudicate entitlement to an initial compensable rating for a scar on the right cheek at the eye.  If the benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond. Thereafter, the case should be returned to the Board for appellate review.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


